Citation Nr: 1627845	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a low back condition.

2. Entitlement to service connection for loss of feeling in the left leg, to include as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to December 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

A videoconference hearing before the undersigned Veterans Law Judge was held in June 2011.  A transcript of the hearing has been prepared and associated with the claims file.

In September 2013, the Board remanded the claim for further development. However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using records which included the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In September 2013, the Board remanded the appeals instructing the Appeals Management Center (AMC) to afford the Veteran VA examinations for his claimed low back condition and the loss of feeling in his left leg.

In November 2013, the Veteran underwent a VA Disability Benefits Questionnaire examination (DBQ) for the knee and lower leg condition where diagnoses of sciatica and lumbar radiculopathy of the left leg were confirmed.  The DBQ report also acknowledged a May 2010 CT scan of the lumbar spine revealing high grade stenosis of the L4-L5.  Upon review of the evidence of record and a physical examination of the Veteran's lower extremities, the VA examiner opined it was less likely than not (less than 50 percent probability) that his left leg disability was due to, or the result of, the Veteran's military service.  The VA examiner explained in the rationale that the Veteran's low back pain and radiculopathy started after a motor vehicle accident in 1991 and that the service treatment records did not show low back or left leg pain during his military service. 

The Board finds that despite the Board remand instructing the AMC to provide the Veteran with a VA examination of the low back condition, one has not been conducted.  In addition, although the November 2013 DBQ provided an etiological opinion of the left leg disability, which included the low back pain within the rationale and acknowledged the low back condition as shown in the May 2010 CT scan of the lumbar spine, the Board finds this is inadequate as the Veteran has not been afforded a physical examination of the lumbar spine and a separate etiological opinion of the low back condition to include the Veteran's lay statements of his symptomatology has not been provided.  

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the remand instructions.

Furthermore, as a grant of service connection for a low back condition could impact the Veteran's claim for service connection for loss of feeling in the left leg, to include as secondary to degenerative disc disease of the lumbar spine, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Yet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the development and adjudication of the Veteran's low back condition claim, the AMC must then readjudicate his claim for service connection for loss of feeling in the left leg, to include as secondary to degenerative disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for a VA examination to determine the relationship, if any, between his degenerative disc disease of the lumbar spine, claimed as a low back condition, and active duty service.  The claims file should be made available to the examiner for review. Any testing deemed necessary should be performed.

After a review of the record on appeal and an examination of the Veteran, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current low back disability is directly related to service, that is, whether the current low back condition had its onset in, or is otherwise due to, service. 

The examiner should describe in detail all symptomatology associated with the Veteran's claimed low back condition including any associated neurological involvement, specifically the loss of feeling in the left leg.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history of continuity of symptomology must be recorded in full and addressed.  Furthermore, the VA examiner is asked to consider and discuss the November 2013 DBQ findings.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Upon completion of the foregoing, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

